In a condemnation proceeding, defendants Edwin C. Stokes and Eleanor K. Stokes appeal (by permission) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated December 6, 1976, which affirmed a judgment of the County Court, Rockland County, entered May 18, 1972, insofar as it was appealed from (the judgment awarded plaintiff a credit of $5,848, plus interest, as against the condemnation award). Order affirmed, with costs. There was no need to revive the bankruptcy proceeding to procure the consent of the referee to the entry of the judgment of the County Court, which credited plaintiff, as against the condemnation award, with the downpayment it had made in connection with its precondemnation contract to purchase the property in question from appellants. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.